DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims:
Claims 1-7 are pending and under examination.
Priority
This application is a divisional of 13700992, filed 01/30/2013, which is a proper National Stage (371) entry of PCT Application No.  PCT/US11/39122, filed 06/03/2011, which claims the benefit of 61/351183 and 61/411280, filed 06/03/2010 and 11/08/2010 respectively.  
Information Disclosure Statement
The Information Disclosure Statements (IDS) have been considered and initialed and are attached hereto.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 3, and 6 are objected to because of the following informalities:  With respect to claim 1, please replace “detecting the amount” in line 2 with “detecting an amount”.  Please replace “determining” in claim 1, line 5 with “detecting”.   Please replace “determining” in claim 3 with “detecting”.  Please write out all abbreviations in claim 6.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "low" in claim 1 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chance et al. (US20120329071) in view of Struck et al. (US20120003752) and NKF KDOQI GUIDELINES, 1-9, retrieved from https://kidneyfoundation.cachefly.net/professionals/KDOQI/guideline_diabetes/guide5.htm on 7/1/2021, 2007.
With respect to claim 1, Chance at abstract and [0076] teaches a method of diagnosis and treatment [0076] of kidney (renal disease). Chance at [0038]-[0039] teaches that these methods 
Chance does not teach prior to stage 3 and does not teach the explicit treatment.  
However, Struck at abstract, [0025], Table 1 teaches measuring biomarkers for chronic kidney disease throughout all stages of chronic kidney disease (including Stages 1 (GFR >90) and 2 (GFR 60-89).  
Moreover, NKF Guidelines at 1 and 8 recommends a low protein and phosphorus diet for chronic kidney disease in order to prevent progression.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have measured prior to stage three, as taught by Struck, and to administer a low protein and phosphorus diet, as taught by NKF Guidelines, in the method of Chance.
One of ordinary skill in the art would have been to have measured prior to stage three, as taught by Struck, and to administer a low protein and phosphorus diet, as taught by NKF 

One of ordinary skill in the art would have a reasonable expectation of success, because Chance teaches predicting renal failure using Cystatin A.

With respect to claim 2, Chance at claim 3 teaches urine.
With respect to claim 3, Chance at [0066] teaches an ELISA.
With respect to claim 4, Chance at [0062]-[0065] teaches that the antibodies are detectable labeled.
With respect to claim 5, Chance at [0062]-[0065] teaches that the antibodies are immobilized on the solid support.
With respect to claim 6, Chance at [0061] teaches monoclonal antibodies.
With respect to claim 7, Chance at [0063] and [0066] teaches a competitive and non-competitive immunoassay, both which involve immobilizing a biomarker polypeptide (either the analyte or an analog) on a solid support during the assay.
Conclusion


No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641